DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abbott (PG Pub 20040036381).
Considering claim 1, Abbott (Figure 1B) teaches a surface acoustic wave device comprising: a single crystal support layer (18 + paragraph 0023); an intermediate single crystal layer (20 + paragraph 0023) over the single crystal support layer; a lithium based piezoelectric layer (16 + paragraph 0021) over the intermediate single crystal layer and an interdigital transducer electrode (12 + 14 + paragraph 0020) over the lithium based piezoelectric layer, the surface acoustic wave device configured to generate a surface acoustic wave.
Considering claim 2, Abbott (Figure 1B) teaches wherein the single crystal support layer is a silicon layer (18 + paragraph 0023) or an aluminum nitride layer.
Considering claim 3, Abbott (Figure 1B) teaches wherein the single crystal support layer has a thickness that is greater than a combined thickness of the intermediate single crystal layer and the lithium based piezoelectric layer (see Figure 1B 18 is thicker than 16 + 20).
Considering claim 9, Abbott teaches wherein a thermal conductivity of the single crystal support layer is greater than a thermal conductivity of the intermediate single crystal layer and the thermal conductivity of the single crystal support layer is greater than a thermal conductivity of the lithium based piezoelectric layer (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Considering claim 17, Abbott teaches an acoustic wave filter for filtering a radio frequency signal (abstract).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, 10-13 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbott (PG Pub 20040036381) and in view of Yamanaka (PG Pub 20120139652).
Considering claim 10, Abbott (Figure 1B) teaches a surface acoustic wave device comprising: a support layer (18 + paragraph 0023); a layer (20 + paragraph 0023) over the support layer; a lithium based piezoelectric layer (16 + paragraph 0021) over the quartz layer, the lithium based piezoelectric layer having a lower thermal conductivity than the support layer (the limitation met since the same structure is taught) and an interdigital transducer electrode (12 + 14 + paragraph 0020) over the lithium based piezoelectric layer, the surface acoustic wave device configured to generate a surface acoustic wave.
However, Abbott does not teach a quartz layer.
Yamanaka teaches wherein the quartz layer (paragraph 0064).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include quartz into Abbott’s device for the benefit of exciting waves in the surface acoustic wave device. 
Considering claim 11, Abbott (Figure 1B) teaches wherein the support layer is a silicon layer (18 + paragraph 0023) or an aluminum nitride layer.
Considering claim 12, Abbott (Figure 1B) teaches wherein the support layer has a thickness greater than a combined thickness of the quartz layer and the lithium based piezoelectric layer (see Figure 1B 18 is thicker than 16 + 20).
Considering claim 4, Abbott in view of Yamanaka teaches wherein the intermediate signal crystal layer is a quartz layer as described above except for where it has a first Euler angle in a range from 40 to 50 degrees, a second Euler angle in a range from 85 to 90 degrees and a third Euler angel in a range from 85 to 95 degrees.  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a first Euler angle in a range from 40 to 50 degrees, a second Euler angle in a range from 85 to 90 degrees and a third Euler angel in a range from 85 to 95 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  
Considering claim 13, Yamanaka teaches wherein the quartz layer is a z-propagation quartz layer having a second Euler angle in a range from 120 to 140 degrees (paragraph 0064).
Considering claim 18, Abbott teaches a surface acoustic wave device comprising: a support layer (18 + paragraph 0023), a layer over the support layer (20 + paragraph 0023), a lithium based piezoelectric layer (16 + paragraph 0021) over the layer the thermal conductivity of the support layer being higher than a thermal conductivity of the lithium based piezoelectric layer (the limitation met since the same structure is taught) and an interdigitated transducer electrode (12 + 14 + paragraph 0020) over the lithium based piezoelectric layer, the surface acoustic wave device configured to generate a surface acoustic wave.
However, Abbott does not teach a z-propagation quartz layer.
Yamanaka teaches wherein a z-propagation quartz layer (paragraph 0064).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a z-propagation quartz layer into Abbott’s device for the benefit of exciting waves in the surface acoustic wave device. 
Considering claim 19, Abbott teaches wherein the support layer is a spinel support layer or a silicon support layer (18 + paragraph 0023).
Considering claim 20, Abbott teaches wherein the thermal conductivity of the support layer is at least double the thermal conductivity of the z-propagation quartz layer (met since the same structure is taught).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbott (PG Pub 20040036381) and in view of Goto (PG Pub 20190074819).
Considering claim 5, Abbott teaches the intermediate single crystal layer as described above.
However, Abbott does not teach wherein the intermediate single crystal layer is a quartz layer, and the quartz layer has a first Euler angle in a range from -5 to 5 degrees, a second Euler angle in a range from 120 to 170 degrees and a third Euler angle in a range from -5 to 5 degrees or 85 to 95 degrees.
Goto teaches wherein the intermediate single crystal layer is a quartz layer (12 + paragraph 0080), and the quartz layer has a first Euler angle in a range from -5 to 5 degrees, a second Euler angle in a range from 120 to 170 degrees and a third Euler angle in a range from -5 to 5 degrees or 85 to 95 degrees (paragraph 0080).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the intermediate single crystal layer is a quartz layer, and the quartz layer has a first Euler angle in a range from -5 to 5 degrees, a second Euler angle in a range from 120 to 170 degrees and a third Euler angle in a range from -5 to 5 degrees or 85 to 95 degrees into Abbott’s device for the benefit of choosing the Euler ranges on the basis of its suitability for the intended use as a matter of obvious design choice.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbott (PG Pub 20040036381).
Considering claim 6, Abbott teaches the intermediate single crystal layer, as described above, except for wherein it has a thickness in a range from 5 lambda to 20 lambda.  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have the single crystal layer having a thickness in a range from 5 lambda to 20 lambda, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbott (PG Pub 20040036381) and in view of Kando (PG Pub 20150028720).
Considering claim 7, Abbott teaches wherein the lithium based piezoelectric layer is a lithium tantalate layer (16 + paragraph 0021) or a lithium niobate layer.
However, Abbott does not teach wherein the lithium tantalate layer has a first Euler angle in a range from -5 to 5 degrees, a second Euler angle in a range from 100 to 150 degrees, and a third Euler angle in a range from -5 to 5 degrees, and the lithium niobate layer has a first Euler angle in a range from -5 to 5 degrees, a second Euler angle in a range from 100 to 150 degrees, and a third Euler angle in a range from -5 to 5 degrees.
Kando teaches wherein the lithium tantalate layer has a first Euler angle in a range from -5 to 5 degrees, a second Euler angle in a range from 100 to 150 degrees, and a third Euler angle in a range from -5 to 5 degrees, and the lithium niobate layer has a first Euler angle in a range from -5 to 5 degrees, a second Euler angle in a range from 100 to 150 degrees, and a third Euler angle in a range from -5 to 5 degrees (paragraph 0086).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include wherein the lithium tantalate layer has a first Euler angle in a range from -5 to 5 degrees, a second Euler angle in a range from 100 to 150 degrees, and a third Euler angle in a range from -5 to 5 degrees, and the lithium niobate layer has a first Euler angle in a range from -5 to 5 degrees, a second Euler angle in a range from 100 to 150 degrees, and a third Euler angle in a range from -5 to 5 degrees into Abbott’s device for the benefit of choosing the Euler ranges on the basis of its suitability for the intended use as a matter of obvious design choice.
Considering claim 8, Kando (Figure 1A) teaches wherein the lithium based piezoelectric layer has a thickness in a range from 0.1 lambda to 2 lambda (5 + paragraph 0066).
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbott (PG Pub 20040036381), in view of Yamanaka (PG Pub 20120139652) and in view of Andosca (PG Pub 20150256144).
Considering claim 15, Abbott in view of Yamanaka teaches a surface acoustic wave device as described above.
However, Abbott in view of Yamanaka does not teach a silicon dioxide layer between the quartz layer and the lithium based piezoelectric layer.
Andosca (Figure 1) teaches a silicon dioxide layer (28 + paragraph 0098) between the quartz layer and the lithium based piezoelectric layer.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a silicon dioxide layer between the quartz layer and the lithium based piezoelectric layer into Abbott’s device for the benefit of providing extra protection for the SAW device.
Considering claim 16, Andosca teaches a first silicon dioxide layer (32 + paragraph 0088) between the support layer and the quartz layer, and a second silicon dioxide layer (28 + paragraph 0098) between the quartz layer and the lithium based piezoelectric layer.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbott (PG Pub 20040036381), in view of Yamanaka (PG Pub 20120139652) and in view of Kando (PG Pub 20150028720).
Considering claim 14, Abbott in view of Yamanaka teaches the intermediate single crystal layer, as described above, except for wherein it has a thickness in a range from 5 lambda to 20 lambda.  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have the single crystal layer having a thickness in a range from 5 lambda to 20 lambda, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  
However, the combination of Abbott and Yamanaka does not teach wherein the lithium based piezoelectric layer has a thickness in a range from 0.1 lambda to 2 lambda.
Kando (Figure 1A) teaches wherein the lithium based piezoelectric layer has a thickness in a range from 0.1 lambda to 2 lambda (5 + paragraph 0066).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the lithium based piezoelectric layer has a thickness in a range from 0.1 lambda to 2 lambda into Abbott’s device for the benefit of its suitability for the intended use as a matter of obvious design choice.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN P GORDON/Primary Examiner, Art Unit 2837